DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicants’ remarks and amendments to claims 1, 2, 4, 11, 12, 14, 15, 17, 19, 38, 47, 48, 60, 63, 66, 68 and 80 claims filed January 4, 2022 is acknowledged.  
Applicant’s Supplemental Amendment filed February 7, 2022 amending claims 34, 47 and 80 is also acknowledged.  The claim amendments in the Supplemental Amendment are entered.
Accordingly, Claims 1, 2, 4, 8, 11-15, 17, 19, 22, 23, 26, 30, 34, 38, 47, 48, 60, 63, 66-69, 71, 72, and 80 are examined herein.  

Previous rejections under 35 U.S.C. 112(b) and 112(a) have been overcome by amendment to claims 1, 11, 14, 17, 38, 47, 60, 63, 66 and 80 limiting the CasY polypeptide to a polypeptide with at least 50% identity to SEQ ID NO 1 and 2.  Defining CasY in terms of two SEQ ID NOs has overcome the 112(b) rejection as it is clear what a CasY polypeptide comprising an amino acid sequence with at least 50% identity to SEQ ID NO 1 and 2 encompasses.  Furthermore, the rejection under 112(a) -  Written Description, has been overcome by limiting the claimed genus of CasY proteins and removing the CasY nickase embodiment from claims 11 and 14.
Previous rejections 35 U.S.C. 112(a) - Enablement have been overcome by amendment to claim 66 by limiting the target nucleic acid to double stranded DNA.  
The provisional double patenting rejections have been withdrawn in view of amendments of claims limiting CasY to a polypeptide with at least 50% identity to SEQ ID NO 1 and 2.   Claims in 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paula Borden on February 9, 2022.

The application has been amended as follows:

Claim 80 (Currently amended)  A method of modulating transcription from a target DNA, modifying a target nucleic acid, or modifying a protein associated with a target nucleic acid, the method comprising contacting the target nucleic acid with: 
a) a CasY fusion polypeptide comprising a CasY polypeptide fused to a heterologous polypeptide, wherein the CasY polypeptide comprises an amino acid sequence having 50% or more identity to the amino acid sequence set forth in SEO ID NO: 1 or SEO ID N0:2; and 
b) a CasY guide RNA comprising a guide sequence that hybridizes to a target sequence of the target nucleic acid,
wherein the target nucleic acid is double-stranded DNA.

Specification and Nucleotide Sequence Compliance
Substitute specification removing the hyperlink and adding the SEQ ID NOs for nucleotide and amino acid sequences in the specification is acknowledged and accepted. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The closest prior art is Zhang (US 20160208243 A1, published July 21, 2016, filed December 18, 2015).  Zhang teaches a composition containing a polypeptide named “Cpf1” which comprises an N-terminal domain of about 900 amino acids and a C-terminal portion containing three partial non-contiguous RuvC domains (FIG. 11A shows domain schematic; FIG. 105A-B shows alignment of several “Cpf1” polypeptides with residue positions indicated), and a guide RNA with a protein-binding portion that forms a dsRNA duplex (para 0226), which is 5’ of a targeting segment that is complementary to a target nucleic acid (FIG. 99A).
Although the specification indicates that CasY has the same domain structure as Cpf1 in Zhang, all claims recite the limitation of a CasY polypeptide comprising an amino acid sequence having 50% or more identity to the amino acid sequence set forth in SEO ID NO: 1 or SEO ID N0:2.    Zhang does not teach a polypeptide with at least 50% identity to SEQ ID NO:1 or SEQ ID NO: 2.  Cpf1 is less than 22% identical to both SEQ ID NO:1 and SEQ ID NO:2 (see CLUSTL Sequence alignment and percent identity matrix).

Although the claims recite a CasY polypeptide, which is a product of nature (i.e. a natural phenomenon), the claims are directed to CasY fused to a heterologous polypeptide, which is a markedly different characteristic than its naturally occurring counterpart.  Claim 60 recites a CasY 

CasY is a new CRISPR Cas effector discovered by Applicants.  The specification discloses the general domain features of CasY1 and CasY2 proteins, which have structures corresponding to SEQ ID NO 1 and 2, respectively.   Applicants also show an alignment of CasY1 and CasY2 with other known Type V CRISPR Cas effectors that illustrate that CasY1 and CasY2 contain conserved catalytic residues.  Applicants also disclose CasY1 and CasY2 guide sequences.  Applicants demonstrate CasY1-guideRNA can target double stranded DNA in a heterologous system during a plasmid interference assay.  Given the state of the art of type V CRISPR effectors that are capable of plasmid interference, one skilled in the art would predict that CasY could be fused to heterologous polypeptides, expressed in a variety of cells, targeted to a double stranded DNA target, and mutated to create catalytically inactive versions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636